                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


DOUGLAS M.,                                )
                                           )
            Petitioner,                    )
                                           )
      v.                                   )     1:18-cv-00147-JAW
                                           )
SOCIAL SECURITY ADMINISTRATION             )
COMMISSIONER,                              )
                                           )
            Defendant                      )


             ORDER AFFIRMING THE RECOMMENDED
              DECISION OF THE MAGISTRATE JUDGE


      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed May 24, 2019 (ECF No. 21), the Recommended Decision is

accepted.

      Accordingly, it is hereby ORDERED that the Commissioner’s decision

be and hereby is AFFIRMED.


      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 11th day of June, 2019
